Citation Nr: 0827059	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-32 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Lyme disease.  

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as secondary to Lyme disease.  

3.  Entitlement to an evaluation in excess of 20 percent 
prior to June 28, 2005 for lumbosacral strain.  

4.  Entitlement to an evaluation in excess of 40 percent as 
of June 28, 2005 for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to May 1980.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran was granted service connection for lumbosacral 
strain in November 1983; a 10 percent evaluation was 
assigned.  In April 1989, the veteran's evaluation for 
lumbosacral strain was increased to 20 percent.  A rating 
decision from the Boston RO, in July 2004, continued the 
20 percent evaluation assigned for the veteran's lumbosacral 
strain and denied service connection for Lyme disease and 
rheumatoid arthritis.  A December 2005 rating decision 
increased the evaluation for the veteran's lumbosacral strain 
to 40 percent.  The veteran disagreed with the ratings 
assigned for lumbosacral strain and the denial of service 
connection for Lyme disease and rheumatoid arthritis and 
perfected an appeal as to these issues. 

In February 2006, the veteran testified during a video 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

In June 2007, the Board denied the claims on the cover page.  
The matter was appealed to the United States Court of Appeals 
for Veterans Claims (Court), and the decision as to these 
issues was remanded to the Board.  The June 2007 Board 
decision also awarded the veteran a separate 10 percent 
rating for neurological impairment of the left lower 
extremity due to lumbosacral strain.  This grant of benefits 
was not mentioned in the Court's order or the Joint Motion 
for Remand granted by that order.  The award was subsequently 
effectuated by a July 2007 RO rating decision.  The claims 
file does not reflect that the veteran voiced any 
disagreement with the Board or RO decisions granting the 
separate rating for neurological impairment of the left lower 
extremity.  Further consideration as to this issue is 
therefore unnecessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he has Lyme disease as a result of 
his service and rheumatoid arthritis as a result of his 
service or as secondary to Lyme disease.  He also asserts 
that service-connected lumbosacral strain has been worse than 
evaluated throughout the relevant period.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  Further examination is necessary for all of 
the veteran's claims.  

At the veteran's February 2006 personal hearing, he testified 
that he believed that he got Lyme disease from a deer tick 
while he was stationed in Ft. Leonard Wood, Missouri.  He 
also stated that he was constantly fatigued while in service, 
and attributed this to Lyme disease and possibly also 
rheumatoid arthritis.  He further testified that he 
complained about his fatigue while in service, and that blood 
work was done, but they found nothing and he was given no 
treatment.  According to the veteran, his rheumatoid 
arthritis is manifest by swelling and a feeling of burning of 
the major joints of the body and "it also tears the 
ligaments away from the bone."  He stated that his 
rheumatoid arthritis started in his back, and that at the 
time of the hearing, it was in his back, ankles, feet, 
wrists, and pretty much all over his body.  The veteran, who 
was discharged in 1980, also testified that he was first 
diagnosed with rheumatoid arthritis 7 or 8 years before his 
February 2006 hearing.

The veteran's service medical records are devoid of any 
diagnosis of Lyme disease or rheumatoid arthritis.  There is 
an entry from May 1979 where the veteran complained of weight 
loss, and the examiner reported that the veteran "appears 
tired and general malaise."  The veteran was referred to the 
outpatient clinic of Cutler Army Hospital, where a complete 
blood count was done.  Records show that the next week the 
veteran's blood count was reported as within normal limits.  
It was noted that the veteran weighed 108 pounds at his 
January 1977 enlistment examination, and at the time of the 
report, he weighed 109 pounds.  The veteran complained of 
weight loss on other occasions in service as well.  

Post-service test results from May and June 2000 show that 
the veteran was reactive to a Rheumatoid Factor Screen.  The 
May 2000 test results also showed negative results for "Lyme 
IgG Ab."  A medical report from a private physician from 
June 2001 shows that the veteran "complained of arthralgias 
involving all his hand MCP, PIP and wrist joints, as well as 
his ankles and knees since approximately one year ago."  A 
private medical report from February 2003 shows that four 
years prior to that report, the veteran developed soreness of 
his knees accompanied by swelling.  He then developed 
soreness and swelling of his elbows, shoulders, wrists and 
feet.  This report would put the onset of these symptoms 
around the same time as the onset reported in the June 2001 
private medical report, approximately 1999.  These symptoms 
are also the same symptoms that the veteran testified his 
rheumatoid arthritis causes. 

A private medical report from February 2003 shows that seven 
years prior to the report the veteran sustained a tick bite, 
but it was unclear whether it was a dog tick or a deer tick 
since the veteran removed it prior to looking at it.  The 
veteran did recognize pictures of adult deer ticks as being 
those which he has found on himself frequently.  As noted 
above the reporter went on to explain that four years prior 
to the report, while hunting, the veteran developed soreness 
of his knees accompanied by swelling and eventually soreness 
and swelling of his elbows, shoulders, wrists and feet.  Lyme 
titer at that time was negative.  In September 2002, a Lyme 
Western Blot performed by Igenex showed "IgM reactions" and 
"IGG reactions" to various "KD proteins."  The private 
medical report explains that IgM reactions to one of those 
proteins are specific for Lyme disease and "would not have 
been there otherwise unless the patient had just recently 
received the Lyme vaccine, which this patient had not."  
After consultation with the veteran's physician, in February 
2003 it was concluded that the veteran fit the multi-symptom 
complex of chronic Lyme disease or a Lyme-like illness.  It 
was noted that it was quite possible that the veteran was 
infected with both Lyme disease as well as rheumatoid 
arthritis.  A November 2002 medical report from a different 
private physician shows that the veteran "apparently spent a 
long time in the woods while hunting and therefore he asked 
to be checked at Igonex Labs ... for Lyme titer."  

The veteran has reported having symptoms of rheumatoid 
arthritis (fatigue) and Lyme disease (fatigue) during service 
and that these symptoms have persisted until the present.  
The veteran has also submitted medical evidence showing 
current rheumatoid arthritis and Lyme disease.  As there is 
no medical opinion as to any nexus between the veteran's 
complaints of fatigue in service and his current 
disabilities, the Board has insufficient evidence before it 
to make a decision at this time.  Accordingly, the veteran's 
service connection claims must be remanded so that the 
veteran can be scheduled for VA examination(s) to determine 
the nature and etiology of current Lyme disease and 
rheumatoid arthritis.  Specific instructions to the examiner 
are detailed below.  

Likewise, further examination is necessary regarding the 
veteran's claim for increased ratings for lumbosacral strain.  
Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2007).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2007).  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

The veteran's last VA spine examination did not adequately 
address any effects of pain or functional loss due to pain, 
weakness, fatigability and incoordination during flare up or 
after repeated use.  Accordingly, this claim must also be 
remanded so that the veteran can be scheduled for VA 
examination to determine the current level of severity of 
service-connected lumbosacral strain.  Specific instructions 
to the examiner are detailed below.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  During the pendency of this appeal, the 
Court held that, for an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that the Secretary (1) 
notify the claimant that to substantiate a claim the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), provide at least general notice 
of that requirement to the claimant; (3) notify the claimant 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) as 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

The veteran has not received notification as required by 
Vazquez-Flores.  In this case, the veteran's low back 
disability is evaluated under Diagnostic Code (DC) 5237 
(Lumbosacral or cervical strain).  See 38 C.F.R. § 4.71a, DC 
5237 (2007).  According to the General Rating Formula for 
Diseases and Injuries of the Spine, in relevant parts, a 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine and a 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  The veteran should be sent a 
letter that provides him with proper notice as is required by 
the VCAA and particularly Vazquez-Flores.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should issue a letter in 
connection with the veteran's claim for an 
increased rating for lumbosacral strain, 
which should include the following: 
(i) notify the veteran that to 
substantiate a claim he must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on his 
employment and daily life; (ii) provide 
the veteran with at least general notice 
of the requirements for a higher rating 
for his service-connected low back 
disability (see 38 C.F.R. § 4.71a, DCs 
5235 to 5243); (iii) notify the veteran 
that should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(iv) provide examples of the types of 
medical and lay evidence that the veteran 
may submit (or ask the Secretary to 
obtain) that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

Sufficient time should be allowed for 
response. 

2.  After the above has been complete, the 
veteran should be scheduled for an 
appropriate examination, by a physician, 
to determine the current level of severity 
of his service-connected lumbosacral 
strain.  The claims folder should be made 
available to the examiner for review prior 
to the entry of any opinion.  All 
pertinent tests should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner is requested to comment 
specifically on the following: 

(a)	The relevant ranges of motion (in 
degrees) of the thoracolumbar spine, 
including forward flexion.
(b)	Whether pain weakness, 
fatigability, and/or incoordination 
significantly limit functional ability 
during flare ups or when the joint is 
used repeatedly over a period of time.  
A determination portrayed in terms of 
the degree of additional range of 
motion loss due to pain, weakness, 
fatigability and incoordination on use 
or during flare-ups would be most 
helpful. 
(c)	 Whether or not there is evidence 
of a listing of the whole spine to the 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in the standing position, loss 
of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of 
joint space, or abnormal mobility on 
forced motion.  
(d)	Whether or not the veteran has 
ankylosis of the entire thoracolumbar 
spine or lumbar spine, or the 
functional equivalent.  If the veteran 
does have ankylosis or the functional 
equivalent, please note at what 
position (in degrees) the spine is 
fixed in flexion or extension.
(e)	Please describe any neurological 
manifestations of lumbosacral strain.  

3.  The veteran should be scheduled for an 
appropriate examination, by a physician, 
to determine whether he has Lyme disease 
that is at least as likely as not (e.g., a 
50 percent or greater probability) caused 
by his active military service.  The 
claims folder should be made available to 
the examiner for review prior to entering 
any opinion.  All pertinent tests should 
be accomplished and all clinical findings 
should be reported in detail.  

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
veteran's claims file and/or sound medical 
principles.  If an opinion cannot be 
entered without resort to speculation, 
that should be noted in the examination 
report.

4.  The veteran should be scheduled for an 
appropriate examination, by a physician, 
to determine whether he has rheumatoid 
arthritis that is at least as likely as 
not (e.g., a 50 percent or greater 
probability) (1) caused by his active 
military service or (2) caused by or 
aggravated (permanently increased in 
severity) by Lyme disease.  The claims 
folder should be made available to the 
examiner for review prior to entering any 
opinion.  If the examiner determines that 
the veteran has rheumatoid arthritis 
permanently aggravated by Lyme disease, 
the examiner should comment to what extent 
such disability is aggravated.  All 
pertinent tests should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner is requested to comment 
specifically on whether rheumatoid 
arthritis is shown within one year after 
the veteran's separation from service.  If 
so, please describe the symptomatology 
shown at that time. 

Any opinion(s) should be accompanied by a 
written rationale with evidence in the 
veteran's claims file and/or sound medical 
principles.  If an opinion cannot be 
entered without resort to speculation, 
that should be noted in the examination 
report.

5.  The veteran's entire file should then 
be reviewed and his claims readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




